Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group A, claims 1-11, with traverse in the reply filed on 12 Sep. 2022 is acknowledged.  
Applicant argues that the Examiner has not provided any indication that the content of the claims interpreted in light of the description was considered in making the assertion of a lack of unity and therefore has not met the burden necessary to support the assertion. 
However, given that a reference was provided that disclosed the shared special technical feature, i.e. polyvinyl acetal film, which is identical to the polyvinyl acetal film described in the specification, it is clear that the examiner did make the determination in light of the description as required.  Further, the examiner is unaware of any requirement to provide detail as to how a claim interpretation is made in light of the specification.  Lack of unity a posteriori is established by identifying the common technical feature unifying the claims and demonstrating that that technical feature is known in the prior art.  This was properly demonstrated by the examiner in the requirement mailed 07 Jun 2022.  Additionally, applicant fails to distinctly point out the supposed error(s) in the examiner’s interpretation of the claims in light of the specification.
Applicant argues that unity of invention does exist between Groups A-C.
However, while examiner agrees that a technical feature does exist, as presented in the Office Action mailed 11 Jul. 2022.  The expression “special technical features” shall mean those technical features that define a contribution that each of the claimed inventions, considered as a whole, makes over the prior art.  The Office Action mailed 11 Jul. 2022 cited prior art that teaches all the elements of technical features of the present invention, being the features of claim 1; therefore, unity of invention over the prior art does not exit.  Applicant did not present arguments that the prior art does not teach all the elements of technical feature of the present invention, being the features of claim 1. 
Applicant argues that a search of all the claims would not impose a serious burden on the Office.
This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d).  It is noted that undue search burden is not a criterion in lack of unity analysis.  The test is whether or not special technical features can be established.  It is noted that inventions listed as Groups A-C do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth in paragraph 4 of the Office Action mailed 11 Jul. 2022. 
Given that applicant has not persuasively pointed out any errors in the restriction requirement, it is the examiner’s position that the requirement remains proper and is therefore maintained.  The requirement is therefore made FINAL.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made in the reply filed on 12 Sep. 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Bermel (US Patent Application 2003/0214715 A1, published 20 Nov. 2003, hereinafter Bermel) and evidence provided by Abramowitz and Davidson (“Optical birefringence,” Olympus LS, accessed 30 Jun. 2022, hereinafter Abramowitz).
Regarding claim 1, Bermel teaches a polyvinyl butyral film with good clarity and low birefringence (Abstract) with film thicknesses of 10 – 80 [Symbol font/0x6D]m, an average surface roughness of less than 2 nm, and retardation values of 0.1 to 1.6 nm (depending on film thickness) (paragraph 0063 and Table I).  Bermel teaches that polyvinyl butyrals are a subset of a broader class of polymers known as poly(vinyl acetals) (paragraph 0043).
It is the examiner’s position that a film with an average surface roughness of less than 2 nm would have a Rz roughness value of 3 [Symbol font/0x6D]m (3,000 nm) or less.
As evidenced by Abramowitz, retardation is equal to the thickness of the film times the birefringence (page 5, fourth paragraph and equation).  Thus, the birefringence is the ratio of the retardation in a film to the film’s thickness, and the birefringence values for the films listed in Table I of Bermel range from 1x10-5 (0.1 nm/10,000 nm) to 2x10-5 (1.6 nm/80,000 nm).
In light of the overlap between the claimed polyvinyl acetal resin film and that disclosed by Bermel, it would have been obvious to one of ordinary skill in the art to use a polyvinyl acetal resin film that is both disclosed by Bermel and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claims 2-4, Bermel teaches the elements of claim 1, and Bermel teaches that his polyvinyl butyral films have improved dimensional stability (paragraph 0018).
Bermel does not disclose the shrinkage rates in the MD and TD directions when his film is heated at 110⁰C for 30 minutes.
It is the examiner’s position that given Bermel teaches that his films have improved dimensional stability, also given the polyvinyl butyral film of Bermel and the polyvinyl acetal resin film of the claimed invention have the same composition and thickness, the polyvinyl butyral film of Bermel would inherently have the same shrinkage rates in the MD and TD directions when this film is heated at 110⁰C for 30 minutes, and therefore, would fall within the claimed ranges for MD and TD direction shrinkage rates.
Regarding claim 5, Bermel teaches the elements of claim 1, and Bermel teaches the inclusion of a plasticizer up to a 50 wt.% relative to the amount of polymer (paragraph 0045).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of plasticizer from the overlapping portion of the range taught by Bermel because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 6, Bermel teaches the elements of claim 1, and Bermel teaches that functional layers may be included in his laminate of the polyvinyl butyral coating on a substrate (paragraph 0052).

Claims 7-11 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Bermel (US Patent Application 2003/0214715 A1, published 20 Nov. 2003, hereinafter Bermel) in view of Keller and Greb (US Patent Application 2016/0288459 A1, published 06 Oct. 2016, hereinafter Keller).
Regarding claims 7-11, Bermel teaches the elements of claim 6.
Bermel does not teach that the functional layer is a conductive layer.
Keller teaches a laminated glass composite with an embedded electrically conductive structures comprising electrically conductive structures on a first polyvinyl acetate film and a second polyvinyl acetal film with a high plasticizer content (Abstract and paragraph 0045).  The electrically conductive structures can be used for antennas (paragraph 0018).  The electrically conductive structures have widths of 1 to 30 [Symbol font/0x6D]m (paragraph 0021) and comprise silver or copper (paragraph 0013).
Given that Bermel and Keller are drawn to plasticized polyvinyl acetal films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form to laminate a polyvinyl acetate film with embedded electrically conductive structures as taught by Keller onto the plasticized polyvinyl butyral film of Bermel.  Since Bermel and Keller are both drawn to plasticized polyvinyl acetal films, one of ordinary skill in the art would have a reasonable expectation of success in laminating a polyvinyl acetate film with embedded electrically conductive structures as taught by Keller onto the plasticized polyvinyl butyral film of Bermel.  Further, Keller teaches his laminated glass composite is an economical way to provide electrically conductive structures within laminated glass (paragraph 0008), and these electrically conductive structures can be used in the automobile sector for receiving radio waves or in car-to-car communication (paragraph 0018). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected a polyvinyl butyral film thickness from the overlapping portion of the range taught by Matsushita because overlapping ranges have been held to be prima facie obviousness.

Claims 1-9 and 11 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US Patent Application 2009/0096706 A1, published 16 Apr. 2009, hereinafter Matsushita) in view of Bermel (US Patent Application 2003/0214715 A1, published 20 Nov. 2003, hereinafter Bermel) and evidence provided by Abramowitz and Davidson (“Optical birefringence,” Olympus LS, accessed 30 Jun. 2022, hereinafter Abramowitz).
Regarding claims 1, and 6-8, Matsushita teaches an antenna circuit comprising a substrate and a surface circuit (functional layer / antenna) (Abstract).  Matsushita teaches the substrate is polyvinyl acetal (paragraph 0050), the thickness of the substrate (polyvinyl acetal resin film) is 10 to 200 [Symbol font/0x6D]m (paragraph 0051), and the surface circuit is formed on one side of the substrate (polyvinyl acetal resin film) with a conductive metal (paragraph 0068).
Matsushita does not disclose the average surface roughness Rz nor the birefringence of his substrate (polyvinyl acetal resin film).
Bermel teaches a polyvinyl butyral film with good clarity and low birefringence (Abstract) with film thicknesses of 10 – 80 [Symbol font/0x6D]m, an average surface roughness of less than 2 nm, and retardation values of 0.1 to 1.6 nm (depending on film thickness) (paragraph 0063 and Table I).  Bermel teaches that polyvinyl butyrals are a subset of a broader class of polymers known as poly(vinyl acetals) (paragraph 0043).  Bermel teaches that functional layers may be included in his laminate of the polyvinyl butyral coating on a substrate (paragraph 0052).
It is the examiner’s position that a film with an average surface roughness of less than 2 nm would have a Rz roughness value of 3 [Symbol font/0x6D]m (3,000 nm) or less.
As evidenced by Abramowitz, retardation is equal to the thickness of the film times the birefringence (page 5, fourth paragraph and equation).  Thus, the birefringence is the ratio of the retardation in a film to the film’s thickness, and the birefringence values for the films listed in Table I of Bermel range from 1x10-5 (0.1 nm/10,000 nm) to 2x10-5 (1.6 nm/80,000 nm).
Given that Matsushita and Bermel are drawn to polyvinyl acetal films with functional layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the coating method for forming a polyvinyl butyral film as taught by Bermel to form the polyvinyl acetal film in the antenna circuit taught by Matsushita.  Since Matsushita and Bermel are both drawn to polyvinyl acetal films with functional layers, one of ordinary skill in the art would have a reasonable expectation of success in using the coating method for a forming polyvinyl butyral film as taught by Bermel in the antenna circuit taught by Matsushita.  Further, Bermel teaches that his method results in polyvinyl butyral films with light transmittance of at least 95% (paragraph 0027) and improved dimensional stability (paragraph 0018). 
Regarding claims 2-4, Matsushita in view of Bermel teaches the elements of claim 1, including that the polyvinyl butyral film has improved dimensional stability (Bermel, paragraph 0018).
Matsushita in view of Bermel does not disclose the shrinkage rates in the MD and TD directions when his film is heated at 110⁰C for 30 minutes.
It is the examiner’s position that given the polyvinyl butyral film of Matsushita in view of Bermel has improved dimensional stability, also given the polyvinyl butyral film of Matsushita in view of Bermel and the polyvinyl acetal resin film of the claimed invention have the same composition and thickness, the polyvinyl butyral film of Matsushita in view of Bermel would inherently have the same shrinkage rates in the MD and TD directions when this film is heated at 110⁰C for 30 minutes, and therefore, would fall within the claimed ranges for MD and TD direction shrinkage rates.
Regarding claim 5, Matsushita in view of Bermel teaches the elements of claim 1, and Matsushita does not disclose the inclusion of a plasticizer, and Bermel teaches that a plasticizer is optional (paragraph 0045).  Therefore, Bermel in view of Matsushita teaches a polyvinyl acetal film with 0% plasticizer in an antenna circuit.
Regarding claim 9, Matsushita in view of Bermel teaches the elements of claim 1, and Matsushita teaches a line width of the circuit is 0.2 mm (paragraph 0116).
Regarding claim 11, Matsushita in view of Bermel teaches the elements of claim 1, and Matsushita teaches the conductive metal in the surface circuit is silver or copper (paragraph 0068).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ito (JP 2015/024551 A, published 05 Feb. 2015) teaches an electronic apparatus formed by a silver layer on a substrate comprising polyvinyl acetal.  Nakayama and Cho (JP 2015/199300 A, published 12 Nov. 2015) teaches a conductive layer on a layer comprising polyvinyl acetal resin that forms an antenna.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787